Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Information Disclosure Statement
No IDS document has been received.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 14 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vanzini (USPUB 20060071066).
As per claim 1, 9 and 16, Vanzini teaches method comprising: receiving beacon (logon request) data from a client device (client 24) associated with a user account, the beacon data comprising an enterprise identifier and a user credential field (user providing domain name and user credentials (user name/password), para 5); determining whether the enterprise identifier is associated with a particular enterprise; in response to determining that the enterprise identifier is associated with the particular enterprise (a skilled in the art would readily appreciate that different domains have different accounts thus mapping to determine appropriate domain to verify account would have been at least implicit, the notion further articulated by para 5: the user name is used to locate a corresponding user profile from the profile store 30), determining whether the user credential field includes a user credential associated with the user account; providing the user credential to a verification server; and receive profile information corresponding to the user account from the verification server (if the user provided the correct password for the given user name the user’s profile is downloaded from the server 22 to the client 24, para 4). 
The software (set of instructions) running on the server 22 and providing functionality (serving) authentication and profile retrieval meets the broadest reasonable limitation of the claimed verification server running on the computing device and a skilled in the art would readily appreciate that in computing tasks are accomplished by a processor executing instruction stored in memory.
As per claims 6 and 14, Vanzini  the beacon data is received using a near-field communication, Bluetooth Low Energy connection (col. 4 line 46).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 

Claim(s) 5, 13 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of Barrett (Ron Barrett, “ProfileCopy – Move User Profiles easily in Windows”, Network World, 3/24/09).
Vanzini teaching is in reference to Windows roaming profiles where enabling the profile to “travel” with the user regardless of which machine the user logs onto and a skilled in the art would readily appreciate that such roaming profiles among other things would include a user icon that when downloaded is displayed on a display accessible to the computing device (desktop displayed on a computer’s monitor) the icon including at least a portion of the profile information and, as the examiner asserts that consequently such limitation, if not inherent, would have been at least implicit in the Windows NT environment.  
However, for the purpose of the expedited prosecution, the examiner also offers Barrett’s teaching that suggest similar concept (allow to save and restore user profile settings, including wallpaper, desktop icons, etc.).  Thus, even if Windows NT did not 
Claim(s) 2, 10 and 17 is/are rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of Li (CN106708676), and further in view of Lindholm (USPUB 20110093933).
Vanzini as modified determining whether the user credential field includes the user credential as discussed above.
Vanzini as modified does not teach in response to determining that the user credential field fails to include the user credential, send a verification request to the client device, the verification request specifying a verification method.  However, Li teaches such solution (If the credential field is empty return checking interface prompting user for authentication information pg. 4, 6 and 8).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Li’s teaching into Vanzini’s as modified invention given the benefit the predictable benefit of access control.
The examiner asserts that in the broadest reasonable interpretation, a skilled in the art would appreciate that by the virtue of computers performing actions based on the clearly defined/retrieved/processed configuration (/policies) and parameters (/methods/elements/etc.), the verification request prompting user for authentication information would necessarily involve specifying a verification method selected based at least in part on policy data stored in a data store accessible to the computing device
However, for the purpose of the expedited prosecution, the examiner offers an alternative interpretation of the required limitations.  Specifically, while Vanzini as modified teaches credentials that are used in authentication of the user and prompting the user in case the credential filed fails to include the user credentials Lindholm suggests the verification request specifying a verification method selected based at least in part on policy data stored in a data store accessible to the computing device (perform the alternative authentication method selected from a list of authentication methods contained in a user profile, para 19-23, for example).  Both inventions: Vanzini as modified and Lindholm are directed towards the authentication method and both involve additional (verification) step taken when the initial authentication cannot be performed. Thus, the advantages of the systems of Vanzini as modified and Lindholm could have been easily combinable with more than reasonable expectations of success offering the predictable benefit of access control. 
Claim(s) 3-4, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of and Li (CN106708676) and further Lindholm (USPUB 20110093933), and further in view of Kurian (USPUB 20190132303)
Although, the examiner asserts that in the broadest reasonable interpretation, the user identification could read on the identity token and the data structure holding the id/password would meet the limitation of the user profile corresponding to the user account, for the purpose of the expedited prosecution, the examiner offer the alternative interpretation of the claim language.  Specifically, in addition to Vanzini as 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of Aoshima (USPUB 20030110381).
Vanzini teaches the user credential as discussed above.
Vanzini does not but Aoshima teaches the user credential comprising a single-use passcode or a random string (the use of a one-time password where a list of individual passwords is generated from a random number and each used password is eliminated from the list, para 18-23).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include given the benefit of increased security.
Additionally, for the purpose of the expedited prosecution, the examiner points out that [Official Notice is taken] other solution of user credentials comprising a single-
Claim(s) 7 is/are rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of Stallings (William Stallings, “Cryptography and Network Security: Principles and Practices (5th Edition)”, ISBN-10: 0136097049, 01/10).
Vanzini teaches the client device communicating the user credential as discussed above.  
Vanzini does not but Stallings suggests using a private key, the computing device decrypting the encrypted by the client device with the private key corresponding to the public key (to ensure security/confidentiality a sender (Bob) encrypts the communication using recipient’s (Alice’s) public key, who decrypts it using her private key, e.g. steps 3-4, pg. 271 wishing to communicate data confidentially).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include encrypting communication to configure using the public key, the computing device to decrypt the communication from the client device encrypting the communication with the private key corresponding to the public key as taught by Stallings into Vanzini’s computing device receiving beacon from the client device given the predictable benefit of confidentiality.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 unpatentable over Vanzini (USPUB 20060071066) in view of Barrett (Ron Barrett, “ProfileCopy – Move User Profiles easily in Windows”, Network World, 3/24/09) and further in view of Tout (USPN 10937263).
Vanzini as modified teaches the user credentials as discussed above.
Vanzini as modified does not, but Tout teaches the user credential comprising a badge credentials (see Fig. 1F, 2A with the associated text, for example). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solutions as taught by Tout into Vanzini’s invention given the benefit of usability and secure access.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433